Opinion by
Henderson, J.,
Two assignments of error were relied on at the argument. It was contended that the trial judge erred in permitting photographs of the locality at which the accident occurred to be introduced as evidence. They were taken some time after the accident, 'when the ground was covered with snow. They exhibited, however, the location of the road along which the plaintiff was traveling, with respect to that on which the defendant was driving when coming from her home on to the highway. The fence, the telegraph poles, and the general topography remained as they were at the time of the collision. While it may be true that the snow covered the cement surface of the public highway, the width of the road, the width of the cemented part of it, and the distance from the edge of the cement to the telegraph pole, and from that to the fence were all given in exact measurements. The plaintiff’s evidence discloses his position with reference to the side of the road and the telegraph post; and the defendant gave her account of the position of the parties and the manner in which the collision occurred. As the photographs were only admitted to give “Some better idea of the general location of the lines of fence, road, and poles,” it cannot be held that they were not competent for this purpose. The changes *557in the condition of the locality were brought to the attention of the jury, and there is no persuasive reason for concluding that they were misled by the use of the photographs. They would aid the jury in understanding the testimony of witnesses, and would throw light on the contentions of the respective parties as to where the responsibility rested for the injury complained of. Their admissibility was largely subject to the discretion of the trial judge.
The appellant’s second contention is, that a new trial should be granted. We are not convinced that the court erred in this respect. The opinion disposing of the motion for a new trial contains a discussion of the evidence which supports the result arrived at. There was a question of fact to be disposed of by the jury. If the defendant did not approach the road in the manner alleged by the plaintiff, she was not responsible for the latter’s injury. If, on the other hand, the jury under all the evidence, accepted the account of the occurrence as stated, by the plaintiff, the verdict was appropriately rendered. Exception was taken to the admission of evidence as to the cost of repairs to the plaintiff’s machine, and this is made the subject of the first assignment. It was stated by the learned counsel for the appellant at the argument however, that a reversal was not desired on this assignment alone. As we have disposed of the other assignments adversely to the appellant, it is unnecessary to consider the question raised with reference to the proper measure of damages. The assignments are overruled and the judgment affirmed.